Name: Commission Regulation (EC) NoÃ 1037/2007 of 29 August 2007 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: international trade;  environmental policy
 Date Published: nan

 11.9.2007 EN Official Journal of the European Union L 238/3 COMMISSION REGULATION (EC) No 1037/2007 of 29 August 2007 suspending the introduction into the Community of specimens of certain species of wild fauna and flora THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1) and in particular Article 19(2) thereof, After consulting the Scientific Review Group, Whereas: (1) Article 4(6) of Regulation (EC) No 338/97 provides that the Commission may establish restrictions to the introduction of certain species into the Community in accordance with the conditions laid down in points (a) to (d) thereof. Furthermore, implementing measures for such restrictions have been laid down in Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 of the protection of species of wild fauna and flora by regulating trade therein (2). (2) A list of species for which the introduction into the Community is suspended was established in Commission Regulation (EC) No 349/2003 of 25 February 2003 suspending the introduction into the Community of specimens of certain species of wild fauna and flora (3). (3) The enlargement of the European Union to 27 Member States from 1 January 2007 requires that all pre-existing suspensions in respect of species originating from the new Member States be deleted from that list. (4) On the basis of recent information, the Scientific Review Group has concluded that the conservation status of certain species listed in Annexes A and B to Regulation (EC) No 338/97 will be seriously jeopardised if their introduction into the Community from certain countries of origin is not suspended. The introduction of the following species should therefore be suspended: Capra falconeri from Uzbekistan (hunting trophies); Manis temminckii from Democratic Republic of the Congo; Hieraaetus ayresii, Polemaetus bellicosus, Sagittarius serpentarius, Poicephalus gulielmi, Glaucidium perlatum, Scotopelia bouvieri and Chamaeleo montium from Cameroon; Torgos tracheliotus from Cameroon and Sudan; Coracopsis vasa from Madagascar; Otus leucotis from Guinea; Geochelone sulcata from Togo (ranched specimens); Pelochelys cantorii, Hippocampus barbouri, H. comes, H. histrix and H. spinosissimus from Indonesia; Strombus gigas from Grenada; Agaricia agaricites from Haiti; Platygyra sinensis from Tonga; Dendrobium bellatulum, D. wardianum and Phalaenopsis parishii from Vietnam. (5) The Scientific Review Group has also concluded that, on the basis of the most recent available information, the suspension of the introduction into the Community of the following species should no longer be required: Kinixys erosa from Togo; Phelsuma minuthi and Furcifer pardalis (ranched specimens) from Madagascar; Chamaeleo gracilis (ranched specimens with snout to vent length lesser than 8 cm), Chamaeleo senegalensis (ranched specimens with snout to vent length lesser than 6 cm) and Varanus exanthematicus (ranched specimens smaller than 35 cm in length) from Togo; Strombus gigas from Antigua and Barbuda, Barbados, Dominica, Trinidad and Tobago; Galanthus nivalis from Bulgaria; Pericopsis elata from Central African Republic and Republic of Congo; Ophrys insectifera, O. sphegodes, Orchis papilionacea and O. simia from Romania. (6) The countries of origin of the species which are subject to new restrictions to introduction into the Community pursuant to this Regulation have all been consulted. (7) The list of species for which the introduction into the Community is suspended should therefore be amended. In view of the number of previous amendments, Regulation (EC) No 349/2003 should be, for clarity reasons, replaced. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Subject to the provisions of Article 71 of Regulation (EC) No 865/2006, the introduction into the Community of specimens of the species of wild fauna and flora listed in the Annex to this Regulation is hereby suspended. Article 2 Regulation (EC) No 349/2003 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 61, 3.3.1997, p. 1. Regulation as last amended by Commission Regulation (EC) No 1332/2005 (OJ L 215, 19.8.2005, p. 1). (2) OJ L 166, 19.6.2006, p. 1. (3) OJ L 51, 26.2.2003, p. 3. Regulation as last amended by Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). ANNEX Specimens of species included in Annex A to Regulation (EC) No 338/97 whose introduction into the Community is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), Point: FAUNA CHORDATA MAMMALIA CARNIVORA Canidae Canis lupus Wild Hunting trophies Belarus, Kyrgyzstan, Turkey a Ursidae Ursus arctos Wild Hunting trophies British Columbia a Ursus thibetanus Wild Hunting trophies Russian Federation a Felidae Lynx lynx Wild Hunting trophies Azerbaijan, Republic of Moldova, Ukraine a ARTIODACTYLA Bovidae Capra falconeri Wild Hunting trophies Uzbekistan a Ovis ammon nigrimontana Wild Hunting trophies Kazakhstan a AVES FALCONIFORMES Accipitridae Leucopternis occidentalis Wild All Ecuador, Peru a Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended Species Source(s) covered Specimen(s) covered Countries of origin Basis in Article 4(6), Point: FAUNA CHORDATA MAMMALIA MONOTREMATA Tachyglossidae Zaglossus bruijni Wild All All b PRIMATES Loridae Arctocebus aureus Wild All Central African Republic, Gabon b Arctocebus calabarensis Wild All Nigeria b Nycticebus pygmaeus Wild All Cambodia, Lao Peoples Democratic Republic b Perodicticus potto Wild All Togo b Galagonidae Euoticus pallidus (synonym Galago elegantulus pallidus) Wild All Nigeria b Galago matschiei (synonym G. inustus) Wild All Rwanda b Galagoides demidoff (synonym Galago demidovii) Wild All Burkina Faso, Central African Republic b Galagoides zanzibaricus (synonym Galago zanzibaricus) Wild All Malawi b Callitrichidae Callithrix geoffroyi (synonym C. jacchus geoffroyi) Wild All Brazil b Cebidae Alouatta fusca Wild All All b Alouatta seniculus Wild All Trinidad and Tobago b Ateles belzebuth Wild All All b Ateles fusciceps Wild All All b Ateles geoffroyi Wild All All b Ateles paniscus Wild All Peru b Cebus capucinus Wild All Belize b Chiropotes satanas Wild All Brazil, Guyana b Lagothrix lagotricha Wild All All b Pithecia pithecia Wild All Guyana b Cercopithecidae Cercocebus torquatus Wild All Ghana b Cercopithecus ascanius Wild All Burundi b Cercopithecus cephus Wild All Central African Republic b Cercopithecus dryas including C. salongo) Wild All Democratic Republic of the Congo b Cercopithecus erythrogaster Wild All All b Cercopithecus erythrotis Wild All All b Cercopithecus hamlyni Wild All All b Cercopithecus mona Wild All Togo b Cercopithecus petaurista Wild All Togo b Cercopithecus pogonias Wild All Cameroon, Equatorial Guinea, Nigeria b Cercopithecus preussi (synonym C. lhoesti preussi) Wild All Cameroon, Equatorial Guinea, Nigeria b Colobus polykomos Wild All CÃ ´te dIvoire, Ghana, Nigeria, Togo b Lophocebus albigena (synonym Cercocebus albigena) Wild All Nigeria b Macaca arctoides Wild All India, Malaysia, Thailand b Macaca assamensis Wild All Nepal b Macaca cyclopis Wild All All b Macaca fascicularis Wild All Bangladesh, India b Macaca maura Wild All Indonesia b Macaca nemestrina Wild All China b Macaca nemestrina pagensis Wild All Indonesia b Macaca nigra Wild All Indonesia b Macaca ochreata Wild All Indonesia b Macaca sylvanus Wild All Algeria, Morocco b Papio hamadryas Wild All Guinea-Bissau, Libya b Procolobus badius (synonym Colobus badius) Wild All All b Procolobus verus (synonym Colobus verus) Wild All Benin, CÃ ´te dIvoire, Ghana, Sierra Leone, Togo b Trachypithecus phayrei (synonym Presbytis phayrei) Wild All Cambodia, China, India b Trachypithecus vetulus (synonym Presbytis senex) Wild All Sri Lanka b XENARTHRA Myrmecophagidae Myrmecophaga tridactyla Wild All Belize, Uruguay b PHOLIDOTA Manidae Manis temminckii Wild All Democratic Republic of the Congo b RODENTIA Sciuridae Ratufa affinis Wild All Singapore b Ratufa bicolor Wild All China b CARNIVORA Canidae Chrysocyon brachyurus Wild All Bolivia, Peru b Mustelidae Lutra maculicollis Wild All United Republic of Tanzania b Viverridae Cryptoprocta ferox Wild All Madagascar b Cynogale bennettii Wild All Brunei, China, Indonesia, Malaysia, Thailand b Eupleres goudotii Wild All Madagascar b Fossa fossana Wild All Madagascar b Felidae Leptailurus serval Wild All Algeria b Oncifelis colocolo Wild All Chile b Panthera leo Wild All Ethiopia b Prionailurus bengalensis Wild All Macao b Profelis aurata Wild All Togo b PERISSODACTYLA Equidae Equus zebra hartmannae Wild All Angola b ARTIODACTYLA Hippopotamidae Hexaprotodon liberiensis (synonym Choeropsis liberiensis) Wild All CÃ ´te dIvoire, Guinea, Guinea-Bissau, Nigeria, Sierra Leone b Hippopotamus amphibius Wild All Democratic Republic of the Congo, Gambia, Malawi, Niger, Nigeria, Rwanda, Sierra Leone, Togo b Camelidae Lama guanicoe Wild All, except:  specimens that form part of the registered stock in Argentina, provided that permits are confirmed by the Secretariat before being accepted by the Member State of import,  products obtained from the shearing of live animals carried out under the approved management program, appropriately marked and registered,  non-commercial exports of limited quantities of wool for industrial testing, up to 500 kg annually. Argentina b Moschidae Moschus berezovskii Wild All China b Moschus chrysogaster Wild All China b Moschus fuscus Wild All China b Moschus moschiferus Wild All China, Russian Federation b Cervidae Cervus elaphus bactrianus Wild All Uzbekistan b Bovidae Saiga tatarica Wild All Kazakhstan, Russian Federation b AVES CICONIIFORMES Balaenicipitidae Balaeniceps rex Wild All United Republic of Tanzania, Zambia b ANSERIFORMES Anatidae Anas bernieri Wild All Madagascar b Oxyura jamaicensis All Live All d FALCONIFORMES Accipitridae Accipiter brachyurus Wild All Papua New Guinea b Accipiter gundlachi Wild All Cuba b Accipiter imitator Wild All Papua New Guinea, Solomon Islands b Accipiter melanoleucus Wild All Guinea b Accipiter ovampensis Wild All Guinea b Aviceda cuculoides Wild All Guinea b Buteo albonotatus Wild All Peru b Buteo galapagoensis Wild All Ecuador b Buteo platypterus Wild All Peru b Buteo ridgwayi Wild All Dominican Republic, Haiti b Erythrotriorchis radiatus Wild All Australia b Gyps bengalensis Wild All All b Gyps coprotheres Wild All Mozambique, Namibia, Swaziland b Gyps indicus Wild All All b Gyps rueppellii Wild All Guinea b Harpyopsis novaeguineae Wild All Indonesia, Papua New Guinea b Hieraaetus ayresii Wild All Cameroon, Guinea b Hieraaetus spilogaster Wild All Guinea b Leucopternis lacernulata Wild All Brazil b Lophoictinia isura Wild All Australia b Macheiramphus alcinus Wild All Guinea b Polemaetus bellicosus Wild All Cameroon, Guinea b Spizaetus africanus Wild All Guinea b Spizaetus bartelsi Wild All Indonesia b Stephanoaetus coronatus Wild All Guinea b Terathopius ecaudatus Wild All Guinea b Torgos tracheliotus Wild All Cameroon, Sudan b Trigonoceps occipitalis Wild All CÃ ´te dIvoire, Guinea b Urotriorchis macrourus Wild All Guinea b Falconidae Falco chicquera Wild All Guinea b Falco deiroleucus Wild All Belize, Guatemala b Falco fasciinucha Wild All Botswana, Ethiopia, Kenya, Malawi, Mozambique, South Africa, Sudan, United Republic of Tanzania, Zambia, Zimbabwe b Falco hypoleucos Wild All Australia, Papua New Guinea b Micrastur plumbeus Wild All Colombia, Ecuador b Sagittariidae Sagittarius serpentarius Wild All Cameroon, Guinea, Togo b GALLEIFORMES Phasianidae Polyplectron schleiermacheri Wild All Indonesia, Malaysia b GRUIFORMES Gruidae Balearica pavonina Wild All Guinea, Mali b Balearica regulorum Wild All Angola, Botswana, Burundi, Democratic Republic of the Congo, Kenya, Lesotho, Malawi, Mozambique, Namibia, Rwanda, South Africa, Swaziland, Uganda, Zambia, Zimbabwe b Grus carunculatus Wild All South Africa, United Republic of Tanzania b Grus virgo Wild All Sudan b COLUMBIFORMES Columbidae Goura cristata Wild All Indonesia b Goura scheepmakeri Wild All Indonesia b Goura victoria Wild All Indonesia b PSITTACIFORMES Psittacidae Agapornis fischeri Wild All United Republic of Tanzania b Ranched All Mozambique b Agapornis lilianae Wild All United Republic of Tanzania b Agapornis nigrigenis Wild All All b Agapornis pullarius Wild All Angola, Democratic Republic of the Congo, Guinea, Kenya, Mali, Togo b Alisterus chloropterus chloropterus Wild All Indonesia b Amazona agilis Wild All Jamaica b Amazona autumnalis Wild All Ecuador b Amazona collaria Wild All Jamaica b Amazona mercenaria Wild All Venezuela b Amazona xanthops Wild All Bolivia, Paraguay b Ara chloroptera Wild All Argentina, Panama b Ara severa Wild All Guyana b Aratinga acuticaudata Wild All Uruguay b Aratinga aurea Wild All Argentina b Aratinga auricapilla Wild All All b Aratinga erythrogenys Wild All Peru b Aratinga euops Wild All Cuba b Bolborhynchus ferrugineifrons Wild All Colombia b Cacatua sanguinea Wild All Indonesia b Charmosyna amabilis Wild All Fiji b Charmosyna diadema Wild All All b Coracopsis vasa Wild All Madagascar b Cyanoliseus patagonus Wild All Chile, Uruguay b Deroptyus accipitrinus Wild All Peru, Surinam b Eclectus roratus Wild All Indonesia b Forpus xanthops Wild All Peru b Hapalopsittaca amazonina Wild All All b Hapalopsittaca fuertesi Wild All Colombia b Hapalopsittaca pyrrhops Wild All All b Leptosittaca branickii Wild All All b Lorius domicella Wild All Indonesia b Nannopsittaca panychlora Wild All Brazil b Pionus chalcopterus Wild All Peru b Poicephalus cryptoxanthus Wild All United Republic of Tanzania b Poicephalus gulielmi Wild All Cameroon, CÃ ´te dIvoire, Congo b Poicephalus meyeri Wild All United Republic of Tanzania b Poicephalus robustus Wild All Botswana, Democratic Republic of the Congo, Gambia, Guinea, Mali, Namibia, Nigeria, Senegal, South Africa, Swaziland, Togo, Uganda b Poicephalus rufiventris Wild All United Republic of Tanzania b Polytelis alexandrae Wild All Australia b Prioniturus luconensis Wild All Philippines b Psittacula alexandri Wild All Indonesia b Psittacula finschii Wild All Bangladesh, Cambodia b Psittacula roseata Wild All China b Psittacus erithacus Wild All Benin, Burundi, Liberia, Mali, Nigeria, Togo b Psittacus erithacus timneh Wild All Guinea, Guinea-Bissau b Psittrichas fulgidus Wild All All b Pyrrhura albipectus Wild All Ecuador b Pyrrhura calliptera Wild All Colombia b Pyrrhura leucotis Wild All Brazil b Pyrrhura orcesi Wild All Ecuador b Pyrrhura picta Wild All Colombia b Pyrrhura viridicata Wild All Colombia b Tanygnathus gramineus Wild All Indonesia b Touit melanonota Wild All Brazil b Touit surda Wild All Brazil b Trichoglossus johnstoniae Wild All Philippines b Triclaria malachitacea Wild All Argentina, Brazil b CUCULIFORMES Musophagidae Musophaga porphyreolopha Wild All Uganda b Tauraco corythaix Wild All Mozambique b Tauraco fischeri Wild All United Republic of Tanzania b Tauraco macrorhynchus Wild All Guinea b STRIGIFORMES Tytonidae Phodilus prigoginei Wild All Democratic Republic of the Congo b Tyto aurantia Wild All Papua New Guinea b Tyto inexspectata Wild All Indonesia b Tyto manusi Wild All Papua New Guinea b Tyto nigrobrunnea Wild All Indonesia b Tyto sororcula Wild All Indonesia b Strigidae Asio capensis Wild All Guinea b Asio clamator Wild All Peru b Bubo lacteus Wild All Guinea b Bubo philippensis Wild All Philippines b Bubo poensis Wild All Guinea b Bubo vosseleri Wild All United Republic of Tanzania b Glaucidium albertinum Wild All Democratic Republic of the Congo, Rwanda b Glaucidium perlatum Wild All Cameroon, Guinea b Ketupa blakistoni Wild All China, Japan, Russian Federation b Ketupa ketupu Wild All Singapore b Nesasio solomonensis Wild All Papua New Guinea, Solomon Islands b Ninox affinis Wild All India b Ninox rudolfi Wild All Indonesia b Otus angelinae Wild All Indonesia b Otus fuliginosus Wild All Philippines b Otus leucotis Wild All Guinea b Otus longicornis Wild All Philippines b Otus magicus Wild All Seychelles b Otus mindorensis Wild All Philippines b Otus mirus Wild All Philippines b Otus pauliani Wild All Comoros b Otus roboratus Wild All Peru b Otus rutilus Wild All Comoros b Pulsatrix melanota Wild All Peru b Scotopelia bouvieri Wild All Cameroon b Scotopelia peli Wild All Guinea b Scotopelia ussheri Wild All CÃ ´te dIvoire, Ghana, Guinea, Liberia, Sierra Leone b Strix davidi Wild All China b Strix woodfordii Wild All Guinea b APODIFORMES Trochilidae Chalcostigma olivaceum Wild All Peru b Heliodoxa rubinoides Wild All Peru b CORACIIFORMES Bucerotidae Buceros rhinoceros Wild All Thailand b PASSERIFORMES Pittidae Pitta nympha Wild All All (except Vietnam) b Pycnonotidae Pycnonotus zeylanicus Wild All Malaysia b REPTILIA TESTUDINES Emydidae Callagur borneoensis Wild All All b Chrysemys picta All Live All d Cuora amboinensis Wild All Malaysia b Cuora galbinifrons Wild All China b Heosemys spinosa Wild All Indonesia b Leucocephalon yuwonoi Wild All Indonesia b Siebenrockiella crassicollis Wild All Indonesia b Trachemys scripta elegans All Live All d Testudinidae Geochelone denticulata Wild All Bolivia, Ecuador b Geochelone elegans Wild All Pakistan b Geochelone gigantea Wild All Seychelles b Geochelone pardalis Wild All Democratic Republic of the Congo, Mozambique, Uganda, United Republic of Tanzania b Ranched All Mozambique, Zambia b Source F (1) All Zambia b Geochelone platynota Wild All Myanmar b Geochelone sulcata Ranched All Togo b Gopherus agassizii Wild All All b Gopherus berlandieri Wild All All b Gopherus polyphemus Wild All United States of America b Indotestudo elongata Wild All Bangladesh, China, India b Indotestudo forstenii Wild All All b Kinixys belliana Wild All Mozambique b Ranched All Benin b Kinixys homeana Wild All Benin b Manouria emys Wild All Bangladesh, India, Indonesia, Myanmar, Thailand b Manouria impressa Wild All Vietnam b Testudo horsfieldii Wild All China, Kazakhstan, Pakistan b Trionychidae Pelochelys cantorii Wild All Indonesia b Pelomedusidae Erymnochelys madagaskariensis Wild All Madagascar b Podocnemis erythrocephala Wild All Colombia, Venezuela b Podocnemis expansa Wild All Colombia, Ecuador, Guyana, Peru, Trinidad and Tobago, Venezuela b Podocnemis lewyana Wild All All b Podocnemis sextuberculata Wild All Peru b Podocnemis unifilis Wild All Suriname b CROCODYLIA Alligatoridae Caiman crocodilus Wild All El Salvador, Guatemala, Mexico b Palaeosuchus trigonatus Wild All Guyana b Crocodylidae Crocodylus niloticus Wild All Madagascar b SAURIA Gekkonidae Phelsuma abbotti Wild All Madagascar b Phelsuma antanosy Wild All Madagascar b Phelsuma barbouri Wild All Madagascar b Phelsuma befotakensis Wild All Madagascar b Phelsuma breviceps Wild All Madagascar b Phelsuma chekei Wild All Madagascar b Phelsuma comorensis Wild All Comoros b Phelsuma dubia Wild All Comoros, Madagascar b Phelsuma flavigularis Wild All Madagascar b Phelsuma guttata Wild All Madagascar b Phelsuma klemmeri Wild All Madagascar b Phelsuma laticauda Wild All Comoros b Phelsuma leiogaster Wild All Madagascar b Phelsuma modesta Wild All Madagascar b Phelsuma mutabilis Wild All Madagascar b Phelsuma pronki Wild All Madagascar b Phelsuma pusilla Wild All Madagascar b Phelsuma seippi Wild All Madagascar b Phelsuma serraticauda Wild All Madagascar b Phelsuma standingi Wild All Madagascar b Phelsuma v-nigra Wild All Comoros b Agamidae Uromastyx aegyptia Source F (1) All Egypt b Uromastyx dispar Wild All Algeria, Mali, Sudan b Uromastyx geyri Wild All Mali, Niger b Chamaeleonidae Calumma boettgeri Wild All Madagascar b Calumma brevicornis Wild All Madagascar b Calumma capuroni Wild All Madagascar b Calumma cucullata Wild All Madagascar b Calumma fallax Wild All Madagascar b Calumma furcifer Wild All Madagascar b Calumma gallus Wild All Madagascar b Calumma gastrotaenia Wild All Madagascar b Calumma globifer Wild All Madagascar b Calumma guibei Wild All Madagascar b Calumma hilleniusi Wild All Madagascar b Calumma linota Wild All Madagascar b Calumma malthe Wild All Madagascar b Calumma nasuta Wild All Madagascar b Calumma oshaughnessyi Wild All Madagascar b Calumma parsonii Wild All Madagascar b Calumma peyrierasi Wild All Madagascar b Calumma tsaratananensis Wild All Madagascar b Chamaeleo deremensis Wild All United Republic of Tanzania b Chamaeleo eisentrauti Wild All Cameroon b Chamaeleo ellioti Wild All Burundi b Chamaeleo feae Wild All Equatorial Guinea b Chamaeleo fuelleborni Wild All United Republic of Tanzania b Chamaeleo gracilis Wild All Benin b Ranched All Benin b Ranched Snout to vent length greater than 8 cm Togo b Chamaeleo montium Wild All Cameroon b Chamaeleo pfefferi Wild All Cameroon b Chamaeleo senegalensis Ranched Snout to vent length greater than 6 cm Togo b Chamaeleo werneri Wild All United Republic of Tanzania b Chamaeleo wiedersheimi Wild All Cameroon b Furcifer angeli Wild All Madagascar b Furcifer antimena Wild All Madagascar b Furcifer balteatus Wild All Madagascar b Furcifer belalandaensis Wild All Madagascar b Furcifer bifidus Wild All Madagascar b Furcifer campani Wild All Madagascar b Furcifer labordi Wild All Madagascar b Furcifer minor Wild All Madagascar b Furcifer monoceras Wild All Madagascar b Furcifer petteri Wild All Madagascar b Furcifer rhinoceratus Wild All Madagascar b Furcifer tuzetae Wild All Madagascar b Furcifer willsii Wild All Madagascar b Iguanidae Conolophus pallidus Wild All Ecuador b Conolophus subcristatus Wild All Ecuador b Iguana iguana Wild All El Salvador b Cordylidae Cordylus mossambicus Wild All Mozambique b Cordylus tropidosternum Wild All Mozambique b Cordylus vittifer Wild All Mozambique b Scincidae Corucia zebrata Wild All Solomon Islands b Helodermatidae Heloderma horridum Wild All Guatemala, Mexico b Heloderma suspectum Wild All Mexico, United States of America b Varanidae Varanus bogerti Wild All Papua New Guinea b Varanus dumerilii Wild All Indonesia b Varanus exanthematicus Wild All Benin, Togo b Ranched All Benin b Ranched Greater than 35 cm in length Togo b Varanus jobiensis (synonym V. karlschmidti) Wild All Indonesia b Varanus niloticus Wild All Burundi, Mozambique b Ranched All Benin, Togo b Varanus prasinus beccarii Wild All Indonesia b Varanus salvadorii Wild All Indonesia b Varanus salvator Wild All China, India, Singapore b Varanus telenesetes Wild All Papua New Guinea b Varanus teriae Wild All Australia b Varanus yemenensis Wild All All b SERPENTES Pythonidae Liasis fuscus Wild All Indonesia b Morelia boeleni Wild All Indonesia b Python molurus Wild All China b Python regius Wild All Guinea b Python reticulatus Wild All India, Malaysia (Peninsular), Singapore b Python sebae Wild All Mauritania, Mozambique b Ranched All Mozambique b Boidae Boa constrictor Wild All El Salvador, Honduras b Calabaria reinhardtii Ranched All Benin, Togo b Eunectes deschauenseei Wild All Brazil b Eunectes murinus Wild All Paraguay b Gongylophis colubrinus Wild All United Republic of Tanzania b Elapidae Naja atra Wild All Lao Peoples Democratic Republic b Naja kaouthia Wild All Lao Peoples Democratic Republic b Naja siamensis Wild All Lao Peoples Democratic Republic b AMPHIBIA ANURA Dendrobatidae Dendrobates auratus Wild All Nicaragua b Dendrobates pumilio Wild All Nicaragua b Ranched All Nicaragua b Dendrobates tinctorius Wild All Surinam b Mantellidae Mantella aurantiaca Wild All Madagascar b Mantella baroni (syn. Phrynomantis maculatus) Wild All Madagascar b Mantella aff. baroni Wild All Madagascar b Mantella bernhardi Wild All Madagascar b Mantella cowani Wild All Madagascar b Mantella crocea Wild All Madagascar b Mantella expectata Wild All Madagascar b Mantella haraldmeieri (syn. M. madagascariensis haraldmeieri) Wild All Madagascar b Mantella laevigata Wild All Madagascar b Mantella madagascariensis Wild All Madagascar b Mantella manery Wild All Madagascar b Mantella milotympanum (syn. M. aurantiaca milotympanum) Wild All Madagascar b Mantella nigricans (syn. M. cowani nigricans) Wild All Madagascar b Mantella pulchra Wild All Madagascar b Mantella viridis Wild All Madagascar b Microhylidae Scaphiophryne gottlebei Wild All Madagascar b Ranidae Conraua goliath Wild All Cameroon b Rana catesbeiana All Live All d ACTINOPTERYGII SYNGNATHIFORMES Syngnathidae Hippocampus barbouri Wild All Indonesia b Hippocampus comes Wild All Indonesia b Hippocampus histrix Wild All Indonesia b Hippocampus spinosissimus Wild All Indonesia b ARTHROPODA ARACHNIDA ARANEAE Theraphosidae Brachypelma albopilosum Wild All Nicaragua b INSECTA LEPIDOPTERA Papilionidae Ornithoptera croesus Wild All Indonesia b Ornithoptera tithonus Wild All Indonesia b Ornithoptera urvillianus Wild All Solomon Islands b Ornithoptera victoriae Wild All Solomon Islands b Troides andromache Wild All Indonesia b Ranched All Indonesia b MOLLUSCA BIVALVIA VENEROIDA Tridacnidae Hippopus hippopus Wild All New Caledonia, Tonga, Vanuatu, Vietnam b Tridacna crocea Wild All Fiji, Tonga, Vanuatu, Vietnam b Tridacna derasa Wild All Fiji, New Caledonia, Philippines, Palau, Tonga, Vanuatu b Tridacna gigas Wild All Fiji, Indonesia, Marshall Islands, Federated States of Micronesia, Palau, Papua New Guinea, Tonga, Vanuatu, Vietnam b Tridacna maxima Wild All Federated States of Micronesia, Fiji, Marshall Islands, Mozambique, New Caledonia, Tonga, Vanuatu, Vietnam b Tridacna squamosa Wild All Fiji, Mozambique, New Caledonia, Tonga, Vanuatu, Vietnam b Tridacna tevoroa Wild All Tonga b MESOGASTROPODA Strombidae Strombus gigas Wild All Grenada, Haiti b CNIDARIA SCLERACTINIA Acroporidae Montipora caliculata Wild All Tonga b Agariciidae Agaricia agaricites Wild All Haiti b Caryophylliidae Catalaphyllia jardinei Wild All except maricultured specimens attached to artificial substrates Indonesia b Catalaphyllia jardinei Wild All Solomon Islands b Euphyllia cristata Wild All except maricultured specimens attached to artificial substrates Indonesia b Euphyllia divisa Wild All except maricultured specimens attached to artificial substrates Indonesia b Euphyllia fimbriata Wild All except maricultured specimens attached to artificial substrates Indonesia b Plerogyra spp. Wild All except maricultured specimens attached to artificial substrates Indonesia b Faviidae Platygyra sinensis Wild All Tonga b Merulinidae Hydnophora microconos Wild All except maricultured specimens attached to artificial substrates Indonesia b Mussidae Blastomussa spp. Wild All except maricultured specimens attached to artificial substrates Indonesia b Cynarina lacrymalis Wild All except maricultured specimens attached to artificial substrates Indonesia b Scolymia vitiensis Wild All except maricultured specimens attached to artificial substrates Indonesia b Trachyphilliidae Trachyphyllia geoffroyi Wild All except maricultured specimens attached to artificial substrates Indonesia b FLORA Amaryllidaceae Galanthus nivalis Wild All Bosnia and Herzegovina, Switzerland, Ukraine b Apocynaceae Pachypodium inopinatum Wild All Madagascar b Pachypodium rosulatum Wild All Madagascar b Pachypodium rutenbergianum ssp. sofiense Wild All Madagascar b Euphorbiaceae Euphorbia banae Wild All Madagascar b Euphorbia bulbispina Wild All Madagascar b Euphorbia guillauminiana Wild All Madagascar b Euphorbia kondoi Wild All Madagascar b Euphorbia millotii Wild All Madagascar b Orchidaceae Anacamptis pyramidalis Wild All Switzerland, Turkey b Barlia robertiana Wild All Turkey b Cephalanthera rubra Wild All Norway b Cypripedium japonicum Wild All China, Democratic Peoples Republic of Korea, Japan, Republic of Korea b Cypripedium macranthos Wild All Republic of Korea, Russian Federation b Cypripedium margaritaceum Wild All China b Cypripedium micranthum Wild All China b Dactylorhiza latifolia Wild All Norway b Dactylorhiza romana Wild All Turkey b Dactylorhiza russowii Wild All Norway b Dactylorhiza traunsteineri Wild All Liechtenstein b Dendrobium bellatulum Wild All Vietnam b Dendrobium wardianum Wild All Vietnam b Himantoglossum hircinum Wild All Switzerland b Nigritella nigra Wild All Norway b Ophrys holoserica Wild All Turkey b Ophrys insectifera Wild All Liechtenstein, Norway b Ophrys pallida Wild All Algeria b Ophrys sphegodes Wild All Switzerland b Ophrys tenthredinifera Wild All Turkey b Ophrys umbilicata Wild All Turkey b Orchis coriophora Wild All Russian Federation, Switzerland b Orchis italica Wild All Turkey b Orchis laxiflora Wild All Switzerland b Orchis mascula Wild/Ranched All Albania b Orchis morio Wild All Turkey b Orchis pallens Wild All Russian Federation b Orchis provincialis Wild All Switzerland b Orchis punctulata Wild All Turkey b Orchis purpurea Wild All Switzerland, Turkey b Orchis simia Wild All Bosnia and Herzegovina, Croatia, Macedonia, Switzerland, Turkey b Orchis tridentata Wild All Turkey b Orchis ustulata Wild All Russian Federation b Phalaenopsis parishii Wild All Vietnam b Serapias cordigera Wild All Turkey b Serapias parviflora Wild All Turkey b Serapias vomeracea Wild All Switzerland, Turkey b Spiranthes spiralis Wild All Liechtenstein, Switzerland b Primulaceae Cyclamen intaminatum Wild All Turkey b Cyclamen mirabile Wild All Turkey b Cyclamen pseudibericum Wild All Turkey b Cyclamen trochopteranthum Wild All Turkey b (1) i.e. Animals born in captivity but for which the criteria of Chapter XIII of Regulation (EC) No 865/2006 are not met, as well as parts and derivatives thereof.